—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Because Family Court improperly authorized assigned counsel to withdraw from representation of respondent in this child protective proceeding (see, Matter of Tierra C., 227 AD2d 994), the order must be reversed and the matter remitted to Erie County Family Court for reassignment of counsel and a new fact-finding hearing (see, Matter of Dominique L. B., 231 AD2d 948). (Appeal from Order of Erie County Family Court, Mix, J.—Neglect.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.